Citation Nr: 0102149	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-22 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left carpal tunnel syndrome with ulnar neuropathy, 
minor, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected right carpal tunnel syndrome (CTS), major, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected bilateral hearing loss.  

4.  Entitlement to an increased (compensable) rating for the 
service-connected tinnitus.  

5.  Entitlement to an increased (compensable) rating for the 
service-connected scars from a pilonidal cyst excision.  

6.  Entitlement to an increased (compensable) rating for the 
service-connected right patellofemoral syndrome.  

7.  Entitlement to an increased (compensable) rating for the 
service-connected left patellofemoral syndrome.  

8.  Entitlement to an increased (compensable) rating for the 
service-connected depressive and anxiety disorder.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from September 1988 to July 
1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April  1999 decision by the RO.  

(The claims for higher ratings for the service-connected left 
and right CTS, left and right patellofemoral syndrome, and 
depressive and anxiety disorder will be addressed in the 
Remand portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the issues on appeal has been obtained.

2.  The veteran's average pure tone decibel hearing loss has 
been shown to be 16 in the right ear and 29 in the left ear, 
with speech discrimination scores of 92 percent correct in 
the right ear and 92 percent correct in the left ear.  

3.  The veteran's service-connected tinnitus is shown to be 
manifested by constant, high-pitched ringing in both ears.  

4.  The veteran's service-connected scar from a pilonidal 
cyst excision is shown to be manifested by complaints of 
difficulty sitting for long periods but with no evidence of 
recurrence of the pilonidal cyst or inflammatory signs in the 
area.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 4.7, 4.85, 4.87 including 
Diagnostic Code 6100, 6101 (1998); 38 C.F.R. §§ 3.102, 4.7, 
4.85 including Diagnostic Code 6100 (2000).  

2.  The criteria for the assignment of 10 percent rating for 
the service-connected tinnitus have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 
4.87 including Diagnostic Codes 6260 (2000).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected scar from a pilonidal cyst excision 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.118 including 
Diagnostic Codes 7803, 7804, 7805 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

As a result of this change, the VA has an added duty to 
assist the veteran by conducting further review and 
development consistent with the newly amended statutes.  This 
should include providing the veteran with notice of the 
required information and evidence necessary to support his 
claims, affording the veteran the duty to assist in obtaining 
records and, when appropriate, affording the veteran a 
medical examination when such is necessary to make a decision 
on the claims.  Specific requirements regarding such 
notification and duty to assist are set forth in the newly 
amended provisions.  

Here, with regard to the claims for higher ratings for the 
service-connected tinnitus, bilateral hearing loss and the 
scar from a pilonidal cyst excision, the Board finds that VA 
has fulfilled the duty to assist.  The Board is satisfied 
that all relevant evidence has been obtained regarding these 
claims and that the veteran has been properly advised of the 
evidence needed to support these claims.  No other 
outstanding medical treatment records have been identified.  

Furthermore, the Board notes that the veteran was provided VA 
examinations that fully facilitate evaluation of the severity 
of these service-connected disorders.  





I. Factual Background

A careful review of the service medical records shows that 
the veteran underwent excision of a pilonidal cyst during 
service in May 1991.  

On an October 1996 VA examination, the examiner found that 
the veteran had constant, high-pitched ringing in both ears 
that varied in intensity and was the result of noise exposure 
from working on aircraft carriers.  The tinnitus was noted to 
interfere with communication and concentration at times.  The 
veteran's pure tone air conduction thresholds were reported 
as 15, 10, 20, and 20 (for a four frequency average of 16) 
decibels in the right ear and 15, 15, 50, and 35 (for a four 
frequency average of 29) decibels in the left ear, at 1,000, 
2,000, 3,000, and 4,000 hertz (Hz), respectively.  Speech 
recognition scores were reported as 92 percent in the right 
ear and 92 percent in the left ear.  

The summary indicated that the veteran had normal hearing in 
the right ear and normal hearing in the left ear except for 
moderate to mild sensorineural loss from 3000 to 6000 Hz in 
the left ear.  

Another VA examination performed in October 1996 noted that 
the veteran had undergone wide excision of a pilonidal cyst 
during service and had had no problems related to this 
operation.  The findings included those of extensive scarring 
noted in the sacrococcygeal region with no evidence of 
recurrence of the pilonidal cyst or inflammatory signs noted 
about this area.  

In an statement received in April 1998, the veteran asserted 
that, since his 1991 surgery to excise his pilonidal cyst, he 
had found it difficult to sit comfortably for more than 30 
minutes and that this limited the types of jobs he could 
hold.  Additionally, he claimed that his hearing loss and 
tinnitus made him unable to have a conversation with more 
than one person or when there was any background noise.  He 
also noted that he had a difficult time distinguishing what 
words people were saying.  



II. Analysis

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2000).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus on the most 
recent medical findings regarding the veteran's hearing loss, 
tinnitus, and scars from pilonidal cyst excisions.  


A. Bilateral Hearing Loss

The Board notes that effective on June 10, 1999, the rating 
schedule criteria for evaluating hearing impairment were 
changed.  The Court has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 521 
(1991). See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board is therefore required to consider the veteran's 
claim in light of both the former and revised schedular 
rating criteria to determine whether a compensable evaluation 
for the service-connected hearing loss is warranted.  The 
Board further notes that the differences between the former 
criteria and the revised criteria are relatively minor.  

Under both the old and the new criteria, evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 (2000).  

To evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity, through level XI for profound 
deafness.  Id. Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

When both the old and the new rating criteria are applied to 
the results of the veteran's October 1996 audiometric test, 
numeric scores of I for the right ear and I for the left ear 
are obtained.  Table VII of § 4.87 (1998) and Table VII of § 
4.85 (2000) provide for the assignment of a noncompensable 
evaluation under Diagnostic Code 6100 when the veteran has 
these numeric scores.  

The most recent VA examination in October 1996 provides for 
the assignment of a noncompensable evaluation under both the 
old and the new rating criteria for hearing impairment.  The 
veteran has not indicated that his condition has grown worse.  

Consequently, the preponderance of the evidence is against 
the assignment of a compensable evaluation for the service-
connected bilateral hearing loss.  





B. Tinnitus

The disability due to the veteran's tinnitus is currently 
evaluated as noncompensable under 38 C.F.R. § 4.87a, 
Diagnostic Code 6260.  

The Board is aware that the rating schedule criteria for 
evaluating tinnitus were also changed effective on June 10, 
1999.  While this change would normally necessitate review 
under both the old and the new rating criteria, the Board 
sees no need for doing so here, since evaluation under the 
old provisions alone renders a favorable resolution to the 
veteran's claim without prejudice.  See Karnas, supra. 

Under the provisions in effect in 1998, a 10 percent 
evaluation is assigned for persistent tinnitus that results 
from head injury, concussion, or acoustic trauma.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).  Under the current 
provisions regarding tinnitus, a 10 percent disability rating 
is warranted for recurrent tinnitus.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (2000).      

The Board notes that the October 1996 VA audiological 
examination indicated that, as a result of noise exposure 
during service, the veteran suffered from constant, high-
pitched ringing in both ears that varied in intensity.  Based 
on these findings, an increased rating to 10 percent is 
warranted for the veteran's service-connected tinnitus.  

Additionally, the Board notes that this increase to 10 
percent is the maximum rating as provided by the both the old 
and the new Rating Schedule for recurrent tinnitus (2000) or 
tinnitus manifested by persistent ringing in both ears 
(1998).  Therefore, absent competent evidence showing an 
unusual or exceptional disability picture manifested by 
frequent periods of hospitalization or marked interference 
with employment, no higher rating is not assignable.  





C.  Scars from pilonidal cyst excision

The disability due to the scarring from the veteran's 
pilonidal cyst excision is currently rated as noncompensable 
under 38 C.F.R. § 4.118, Diagnostic Code 7805, which provides 
for evaluation of the disability on the basis of limitation 
of function of the part involved.  

A careful review of the record shows that, on most recent VA 
examination in October 1996, the veteran had no problems 
related to the inservice operation.  The findings included 
those of extensive scarring noted in the sacrococcygeal 
region with no evidence of recurrence of the pilonidal cyst 
or inflammatory signs.  In a subsequent statement in 1998, 
the veteran reported only that he had difficulty sitting 
comfortably for more than 30 minutes.  

Since the veteran's scarring is not shown to produce any 
limitation of function of any involved part, an increased 
(compensable) rating is not warranted under Diagnostic Code 
7805.  There also has been no showing of a recurrence of the 
pilonidal cyst to explain the veteran's complaints of pain.  

The Board also notes that disability due to scars may be 
assigned a compensable rating pursuant to 38 C.F.R. § 4.118, 
including Diagnostic Code 7804.  That code provides a 10 
percent rating for superficial scars that are tender and 
painful on objective demonstration.  A 10 percent evaluation 
is also warranted for superficial, poorly nourished scars 
with repeated ulceration.  38 C.F.R. § 4.118, including 
Diagnostic Code 7803.  

However, the residual scarring from his pilonidal cyst 
excision is not shown to be productive of tenderness or pain 
on objective demonstration or otherwise to be poorly 
nourished with repeated episodes of ulceration.  As such, an 
increased rating is not warranted under any provisions for 
rating scars.  




ORDER

A compensable rating for the service-connected bilateral 
hearing loss is denied.

An increased rating of 10 percent for the service-connected 
tinnitus is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

A compensable rating for the service-connected scar from a 
pilonidal cyst excision is denied.  



REMAND

The veteran has asserted that higher ratings are in order for 
the service-connected left and right CTS, left and right 
patellofemoral syndrome, and depressive and anxiety disorder.  

Since the last VA examinations for these disorders, the 
veteran has asserted that these service-connected 
disabilities have become worse.  

Specifically, in his December 1999 statement the veteran 
indicated that the pain from his CTS was getting worse and 
causing everyday tasks, such as writing, to become more and 
more difficult.  

The veteran also has contended that his knee problems have 
resulted in extreme knee pain, catching in the joint, fatigue 
and irritability and that his depressive and anxiety disorder 
has necessitated medication for the past two years.  

In light of the complaints of increasing symptomatology, the 
veteran should be scheduled for VA examinations to evaluate 
the service-connected disorders.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2000).  

Additionally, the Board notes that on remand, the RO must be 
sure to have the examiner make the medical findings needed to 
allow for consideration of the possibility of rating the 
veteran's knee disorders separately based on arthritis and 
instability (under VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998)).

Moreover, a review of the file also indicates that relevant 
clinical evidence may be available.  Accordingly, the RO 
should aid the veteran in obtaining any records of ongoing 
treatment for review.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

Finally, as previously stated, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas, 
supra.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision regarding 
these issues at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, these issues are remanded to the 
RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claims 
for increased ratings for the service-
connected right and left CTS, his 
service-connected disorders of the knees, 
and his service-connected depressive and 
anxiety disorder.  The veteran should 
also be requested to submit the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who have treated him for 
these conditions since service.  When the 
veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should then schedule the 
veteran for a VA examination to determine 
the severity of his service-connected 
depressive and anxiety disorder.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner is 
requested to use a multiaxial assessment, 
to assign a GAF score, explain what the 
assigned score represents, and to 
reconcile that score with earlier GAF 
scores.  Where possible, the examiner 
should provide medical findings in terms 
consistent with the current criteria for 
rating psychiatric disorders.  Moreover, 
the psychiatrist should offer an opinion 
as to the veteran's ability to obtain and 
maintain employment.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  The RO should then schedule the 
veteran for a VA examination to evaluate 
the current severity of his service-
connected right and left CTS and his 
service-connected right and left 
patellofemoral syndrome.  All indicated 
tests, including X-ray studies, must be 
conducted.  A complete rationale for any 
opinion expressed must be provided.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the requested 
studies, and the examiner's report should 
reflect consideration of the pertinent 
medical history.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings referable to the service-
connected disabilities.  Additionally, 
with regard to the knees, the examiner 
should comment on the presence of any 
arthritis and the presence or absence of 
instability in the knee, resulting from 
the service-connected disorder.  
Furthermore, the examiner should indicate 
the degree to which the veteran's 
service-connected right and left  knee 
disorders result in objective evidence of 
functional loss due to pain- including at 
times when his symptoms are purportedly 
most noticeable, such as during prolonged 
sitting or standing, or during flare-ups.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  The examiner should also be 
requested to determine whether, and to 
what extent, the knees exhibit weakened 
movement, excess fatigability, 
incoordination, subluxation or 
instability.  To the extent possible, 
functional loss attributable to pain or 
to any of the above should be expressed 
in the quantifiable terms of additional 
degrees of loss of motion.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Upon completion of the 
development requested by the Board and 
any other development deemed appropriate 
by the RO, the RO should review the 
veteran's claims on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law, to include consideration of factors 
identified in the DeLuca case noted 
above, as well as all appropriate 
Diagnostic Codes and VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 9-98 
(Aug. 14, 1998).  If service-connected 
arthritis is found in either knee, the RO 
should consider rating the veteran's 
service-connected disability of that knee 
separately, based on provisions for 
rating disorders of the knee and on 
provisions for rating arthritis.  Then, 
if any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is informed.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



